                                Case 3:19-cv-01964-YY                      Document 2-1     Filed 11/06/19 Page 1 of 5
                                                                                     https://publicaccess.comis.oregon.gov/PublicAccessLogin/CaseDet. ..


             Skip to Main Content Logout My Account Search Menu Search Civil. Family, Probate and Tax Court Case
             Records Refine Search Back                     ·                                      ·                               Location : All Locations   Images !::!mQ

                                                                        REGISTER OF AcnONS
                                                                             CASE No. 17CV44670

            Benjamin Barber vs Pat Garrett                                               §                           Case Type:                '
                                                                                                                                     Post Conviction Relief __
                                                                                         §                           Date Filed:     10/12/2017
                                                                                         §                            Location:      Washington
                                                                                         §
                                                                                         §


                                                                             RELATED CASE INFORMATION      f
            Related Cases  •'
             16CR46339 (Post Conviction Relief)


                                                                                PARTY INFORMATION


                                                                                                                                          Attorneys
            Defendant      Garrett, Pat                                                                                                   RAYNEY MEISEL
                                                                                                                                           Retained
                            215 SW Adams                                                                                                  503 846-8671 x8315(W)
                            MS 32
                            Hillsboro, OR 97123
                                                                                                                                           M IIHHE\/\f ROBERT bEHM.11.~J
                                                                                                                                            Retainefi
                                                                                                                                           aGJ 84@ 8a71(W)


            Petitioner     Barber, Benjamin Also Known As Barber,                         Male White                                      NOEL GREFENSON
                           Benjamin Jay                                                   DOB: 1985                                        Court Appointed
                                                                                          5' 10".165 lbs                                  503 371-1700(W)

                            Booking #19-03313
                            215 SW Adams MS35                                                                                             f'rn SeJON H WEIMER
                            Hillsboro. OR 971'23-3874                                                                                       Ceurt AppeinterJ
                            SID: OR17474177                                                                                               aGJ ;igg 7GG1 (lJIJ)



                                                                                                                                          TARA d HERIVeL
                                                                                                                                           Retainefi
                                                                                                                                          aaJ gg;i aa2a(VVJ


                                                                          EVENTS & ORDERS OF THE COURT

                       l)ISPOSITIONS
            10/24/2017 Judgment - Limited Creates Lien (Judicial Officer:' Erwin, Andrew R)
                            Monetary Award (Unsatisfied, 10/24/2017)
                                Signed Date: 10/24/2017
                                Expiration Date: 10/24/2027
                                Monetary Award:
                                     Creditor: Siate of Oregon, Debtor: Benjamin Jay Barber, Unsatisfied. Award Type: Judgment Fees, Amount: $265.00, Rate: 9.00%
                                Total: $265
                                Comments: deferred filing fees
                          Created: 10/24/2017 12:08 PM

            11/19/2018 Amended Judgment - General Dismissal (Judicial Officer: Butterfield, Eric E) Reason: Court Order
                          Comment (***VACATED .. *State's motion to dismiss granted)
                        Created: 11/19/2018 2:48 PM

                             03/19/2018 Judgment - General Dismissal (Judicial Officer: Butterfield, Eric E)
                                 Comment (State's motion to dismiss granted)
                               Created: 03/19/2018 4:35 PM


              OTHER EVENTS AND HEARINGS
   10/12/2017 Petition
                Created: 10/12/2017 1:34 PM
   1011212017 Application - Fee Deferral Waiver
                Created: 10/12/2017 1:34 PM
   10/12/2017 .Mo1illu
                for copy of ttial records
                Created: 10/12/2017 1:34 PM
   1011212017 Certificate
                of service to DA office
                Created: 10/12/2017 1:43 PM
              Order - Appointing Counsel (Judicial Officer: Erwin, Andrew R)
~20017          Attomey·Oregon Post Conviction Consortium LLC.
                Signed: 10/12/2017
                Created: 10/19/2017 1:02 PM




             /
                 I
                                                                                                                                                              10/7/2019, 10:54 AM
                              Case 3:19-cv-01964-YY                        Document 2-1      Filed
                                                                                     https ://pub    11/06/19
                                                                                                  Iicaccess           Page 2 /Pub
                                                                                                            .courts. oregon.gov of 5IicAccessLog1n/CaseDet. ..
                                                                                                                                                     I
                                                                                                                                                     I


         10/2412017 Digitized Judgment Document ( Judicial Officer: Erwin, Andrew R )
                      deferred fees owing -
                       Signed Date: 10/18/2017
                      Created: 10/24/2017 12:11 PM
         10/2412017 Notice - Judgment Ent!)£
                       Created: 10/24/2017 12:11 PM
         10/24/2017 Order (Judicial Officer: Erwin, An drew R)
                       setting filing deadlines
                       Signed: 10/24/2017
                      Created: 10/24/2017 4:49 PM
         11/1312017 Motion
                      to suspend local rule or appoint ptf as co-counsel
                      Created: 11/1312017 5:06 PM
          1111312017 Sub(loena - Duces Tecum
                       to Marie Atwood
                       Created: 11/1312017 5:06 PM
          11113/2017 Sub(loena - Duces Tecum
                      to United States Copyright Offic e
                       Created: 11/13/2017 5:06 PM
          11/13/2017 Sub(loena - Duces Tecum
                       to Melanie Kebler
                       Created: 11113/2017 5:06 PM
          11/15/2017 Order - Denial (Judicial Officer: Erwin, Andrew R)
                       mot to suspend local rule (sent e-no/ice in error on 2-12-18)
                       Signed: 1111512017
                       Created: 1112012017 5:01 PM
         01/31/2018 Motion - Attornet Withdrawal
                      Created: 02/0212018 8:12 AM
         02/08/2018 Motion - Time Extension
                       Created: 02109/2018 8:23 AM
         02/13/2018 Motion - Di~missal
                      Created: 0211412018 9:48 AM
         02/13/2018 Memorandum - SuI212ort Motion
                      For jgmt of dismissal
                      Created: 02/14/2018 9:48 AM
         02/22/2018 Order (Judicial Officer: Erwin, An drew R)
                      ext time to file formal petition th ru 4-10-18
                      Signed: 0212012018
                      Created: 02/2212018 4:19 PM
         03/07/2018 Notice
                      Church v Gladden
                      Created: 0310712018 3:05 PM
         03/19/2018 Hearing (1 :30 PM) (Judicial Offic er Butterfield, Eric E)
                      Motion to Withdraw and State's Motion to Dismiss
                     Result: Held
                      Created: 02/1412018 12:41 PM
         03/19/2018 Digitized Judgment Document (Judicial Officer: Butterfield, Eric E )
                      *'**VACATED*'**dismiss wlstat e's motion
                      Signed Date: 03/19/2018
                      Created: 0311912018 4:48 PM
         03119/2018 Notice - Judgment Entry
                      Created: 03/19/2018 4:48 PM
         03/19/2018 Closed
                      Created: 0311912018 4:48 PM
         04/11/2018 Notice - A(lpeal
                      A167498 (3/19118 Judgment)
                      Created: 0411112018 9:23 AM
         04/12/2018 Notice
                      Created: 04112/2018 9:44 AM
         04/12/2018 Motion
                      to arrest judgment or correct th e record
                      Created: 04/1212018 9:44 AM
         04/12/2018 Memorandum - Sll(l(lOrt Motion
                      to arrest judgment
                      Created: 04112/2018 9:44 AM
         04/17/2018 Order - AIrnointing Counsei (Ju dicial Officer: Hadlock, Erika L )
                      and Authorization for Transcript at State Expense for Appeal
                      Signed: 04117/2018
                    / Created: 04/1712018 11:32 AM
         04/17/2018 'Notice
                      Transcript Notification for Appe alA167498
                      Created: 04/17/2018 11:32 AM
         04/25/2018 Certificate
                      of Preparation and Service of Tiranscript(s) for Electronic Filing at Court of Appeals
                      Created: 04/25/2018 9:47 AM
         05/21/2018 Certificate
                      of Electronic Filing of Transcript (s) at Court of Appeals by: Sue Beal
                      Created: 05/2112018 9:25 AM
         05/21/2018 Notice
                      Electronic Copy of Court File Uploaded to CO~; No Exhibits for this Case A 167 498
                      Created: 0512112018 1:40 PM
         0811312018 Motion - Relief from Judgment
                      Created: 0811412018 9:52 AM
         1010112018 Notice
                      Regarding Appeal Abeyance
                      Created: 10/0212018 9:45 AM

                                                                                                                                                 I
                                                                                                                                                 i
                                                                                                                                                 I
2 of 5                                                                                                                                   10/7/201:9, 10:54 AM
                                                                                                                                             1

                                Case 3:19-cv-01964-YY                      Document 2-1     Filed
                                                                                               .   11/06/19 Page 3 of 5                    I
                                                                                     https://publicaccess.courts.oregon.gov/PublicAccessLogin/CaseDet. ..

                                                                                                                                             I
            1011212018 Notice
                         to court
                         Created: 1011212018 3:41 PM
            1110912018 Order - Set Aside Judgment (Post-Disposition) (Judicial Officer: Butterfield, Eric E)
                         & remove atty Weiner
                         Signed: 11109/2018
                         Created: 11/19/2018 2:36 PM
            1111912018 Motion
                         remove to Federal Court
                         Created: 11/1912018 2:53 PM.
            1210512018 Order - Denial (Judicial Officer: Erwin, Andrew R
                         mot to remove to Federal Court
                         Signed: 1210512018
                         Created: 1211312018 11 :43 AM
            1211912018 Return - Mail
                         Created: 1211912018 10:37 AM
            1212712018 Notice - Representation
                         Created: 1212812018 8: 11 AM
            0113012019 Order (Judicial Officer: Nass, James W)
                         A 167498 - GOA dismissed appeal as moot
                         Signed: 1212412018
                         Created: 0113012019 3:28 PM
            0211512019 Filing Copy - Dismiss on Appeal (Post-Disposition)
                    '    A167498 - appeal is moot
                         Created: 0211512019 9:38 AM
            0211912019 Motion
                         to set scheduling deadlines
                         Created: 0212012019 1:31 PM
            0211912019 Declaration
                         Created: 02120/2019 1:31 PM
            0212612019 Order (Judicial Officer: Butterfield, Eric E)
                         scheduling deadlines
                         Signed: 02122/2019
                         Created: 02/2612019 9:47 AM
            04118/2019 Motion - Time Extension
                         Created: 0411812019 11:56 AM
            0411812019 Declaration
                         sup mot ext time
                         Created: 04118/2019 11:56 AM
            04/24/2019 Order (Judicial Officer: Butterfield, Eric E)
                         ext time to file amended petition 6-18-19
                         Signed: 04/2412019
                         Created: 0412612019 1:05 PM
            0511012019 Notice
                         of intent to proceed on original petition
                         CreaJed: 05/13/2019 11:37 AM
            0512312019 Motion - Attorney Withdrawal
                         Created: 0512412019 9:14 AM
            0512312019 Declaration
                         sup mot wldraw atty
                         Created: 0512412019 9:14 AM
            0512312019 Order (Judicial Officer: Butterfield, Eric E)
                         Signed: 05124/2019
                         Created: 0513112019 9:05 AM
            0512412019 Order -Withdrawal of Attorney (Judicial Officer: Butterfield, Eric E)
                         Signed: 05/24/2019
                         Created: 05130120191:28 P M . - - - - - - - -
            0610712019 Motion
                         to instruct counsel part I, II, Ill
                         Created: 06/12/2019 4:12 PM
          . 0611212019 Petition -Amended
                         Created: 0611212019 4:56 PM
            0611212019 Motion
                         recuse Judge Butterfield
                         Created: 06118/2019 4:14 PM
            0611212019 Motion - Strike
                         notice to proceed on original petition; leave to file amend petition
                         Created: 06/1812019 4:14 PM
            06112/2019 Motion - Time Extension
                         Created: 06/18/2019 4:14 PM
            06/1212019 Motion
                         instruct counsel paIt II and part Ill
                         Created: 06/18/2019 4:14 PM
            0612012019 Motion - Appoint Counsel
                         Created: 06120/2019 1:10 PM
            06/25/2019 Order - Denial (Judicial Officer: Butterfield, Eric E
                         MOTION FOR APPOINTMENT OF COUNSEL
                         Signed: 06/25/2019                                                                                                      (
                         Created: 06/26/2019 3:58 PM
            07/1212019 Motion
                         to compel
                         Created: 07/12/2019 11 :29 AM
                                        /'
            08/01/2019 Certificate
                         of service of amended petition
     ',                  Created: 08/01/2019 9:01 AM




                                                                                                                                             I
3 of 5                                                                                                                               10/7/2019, 10:54 AM
                                                                                                                                             I
                             Case 3:19-cv-01964-YY                      Document 2-1     Filed 11/06/19 Page 4 of 5
                                                                                  https://publicaccess.comts.oregon.gov/PublicAccessLogin/CaseDet. ..
                                                                                                                                           I
                                                                                                                                           I
                                                                                                                                           I

         08/12/2019 Motion - Compel Discove!::i'.
                      Created: 08/12/2019 4:14 PM
         08/12/2019 Application - Fee Deferral Waiv
                      Created:.08/12/2019 4:15 PM
         08/12/2019 Order - Fee Waiver (Judicial Offi cer: Authority, Administrative)
                      $105 MRJ1
                      Signed: 08/12/2019
                      Created: 08/12/2019 4:15 PM
         08/12/2019 Motion - Surnmarl£ Judgment
                      Created: 08/1212019 4: 15 PM
         08/13/2019 Motion - Dismissal
                      Created: 08/1312019 9:07 AM
         08/16/2019 Hearing - Status Check (9:00 A M) (Judicial Officer Butterfield, Eric E)
                        08/16/2019 Reset by Court to 08/16/2019
                    Result: Held
                      Created: 08101/2019 2:06 PM
         08/16/2019 Order (Judicial Officer: Butterfield , Eric E)
                      cont to 9-20-19
                      Signed: 08116/2019
                      Created: 0811612019 9:39 AM
         08/19/2019 Order - ApQointing Counsel (Ju dicial Officer: Butterfield., Eric E )
                      Attorney: Noel Grefenson
                      Signed: 08/1912019
                      Created: 0812012019 8:12 AM
         08/20/2019 Motion
                    ~djudgment
                      Created: 08/20/2019 9:28 AM
         08/20/2019 Notice
                      excerpt of record; in support of mot to amend judgment
                      Created: 08/2012019 9:28 AM
         08/20/2019 Sub[loena - Duces Tecum
                      Created: 08/2012019 9:28 AM
         08/20/2019 Notice - Regresentation
                      Created: 08/20/2019 1:19 PM
         08/22/2019 Motion - Appoint Counsel
                      "stand by counsel"
                      Created: 08122/2019 10:07 AM
         08/22/2019 Motion
                      compel respondent to make mo re definite & certain
                      Created: 08/22/2019 10:07 AM
         08/22/2019 Memorandum - Suggort Motion
                      forsumjgm
                      Created: 08/22/2019 10:07 AM
         08/22/2019 Motion
                      compel interogetories re: service of documents
                      Created: 08/22/2019 10:07 AM
         08/22/2019 Motion
                      compel clerk of court to provide docume.nts to petitioner
                      Created: 08/22/2019 10:07 AM
         08/22/2019 Certificate
                      of service of multiple document s
                      Created: 08/22/2019 10:07 AM
         08/30/2019 Affidavit
                      attachments to petition; affidavits in support of mot for sum jgm
                      Created: 08130/2019 3:36 PM
         09/05/2019 Motion
                      to instruct or replace counsel
                      Created: 09105/2019 12:01 PM
         09/05/2019 Motion
                      set hearing for sum jgm
                      Created: 09/05/2019 12:01 PM
         09/05/2019 Motion - Default Order
                      Created: 09/05/2019 12:01 PM
         09/05/2019 Resgonse
                      to respondent mot dismiss
                      Created: 09/05/2019 12:01 PM
         09/18/2019 Memorandum - At Law
                      sup mot sum jgm
                      Created: 09/18/2019 2:32 PM
         09/19/2019 Response
                      to mot dismiss
                      Created: 09/20/2019 8:56 AM
         09/20/2019 Hea,ring - Status Check (1 :00 PM) (Judicial Officer Butterfield, Eric E)
                      Defs Mtn to Dismiss
                    Result: Held
                      Created: 08/16/2019 9:39 AM
         09/20/2019 Order (Judicial Officer: Butterfield , Eric E)
                      from status check hearing
                      Signed: 09/20/2019
                      Created: 09/2512019 1:24 PM                        Iape
                                                                      -I'!:           .J.1..n   1v   Jg(} p~ge.s
         09/23/2019 Order (Judicial Officer: Butterfield , EricE)- i:;Ylve           :ifr" A Oy),1          (7
                      **DENIED"mot to file under se al
                      Signed: 09/20/2019
                      Created 09/23/2019 12:57 PM




4 of 5                                                                                                                            I 0/7/20 I ~9, 10': 54 AM
                                                                                                                                             i
                             Case 3:19-cv-01964-YY                        Document 2-1     Filed 11/06/19 Page 5 of 5
                                                                                    https://pu bIicaccess .courts.oregon .gov/Pub 1icAccessLogJn/CaseDet. ..
                                                                                                                                                I
                                                                                                                                                !

         02/21/20201 Hearing - Status Check (8:59 AM) (Judicial Officer Butterfield, Eric E)
                      status of pleadings/motions
                      Created: 09/25/2019 1:36 PM


                                                                             FINANCIAL INFORMATION




                      Petitioner Barber, Benjamin
                      Total Financial Assessment                                                                                             370,00
                      Total Payments and Credits                                                                                             105,00
                      Balance Due as of 10/07/2019                                                                                           265.00

         10/12/2017 Transaction Assessment                                                                                                    265,00
         08/13/2019 Transaction Assessment                                                                                                    105.00
         08/13/2019 waiver                                                                                                                  (105,00)




5 of 5                                                                                                                                 10/7/2019, 10:54 AM
